On the trial of this negligence action the plaintiffs did not have a fair opportunity to present their evidence to the court and jury and the complaint was dismissed as to defend*590ant Leibowitz PicHe Works, Inc. As to defendant Sackeroff, while the plaintiffs had subpoenaed medical witnesses, they had not arrived in court at twelve-forty-five — within fifteen minutes of the usual hour of adjournment. The trial justice declared that the plaintiffs had rested and refused opportunity to reopen. As a result the verdicts against Sackeroff were inadequate. Judgment reversed on the law and the facts and in the interest of justice and a new trial granted against both defendants, with costs to appellants to abide the event. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.